Third District Court of Appeal
                               State of Florida

                       Opinion filed December 8, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-1520
                        Lower Tribunal No. 19-8931
                           ________________


                             Lamar Mitchell,
                                  Appellant,

                                     vs.

                          Miami-Dade County,
                                  Appellee.



     An Appeal from the Circuit Court for Miami-Dade County, Alan Fine,
Judge.

     Morgan & Morgan, and Brian J. Lee (Jacksonville), for appellant.

      Geraldine Bonzon-Keenan, Miami-Dade County Attorney, and Daniel
Frastai, Assistant County Attorney, for appellee.


Before FERNANDEZ, C.J., and SCALES, and LOBREE, JJ.

     PER CURIAM.

     Affirmed.